         Case 1:18-cv-00155-TNM Document 53 Filed 08/21/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  THE REPORTERS COMMITTEE FOR
  FREEDOM OF THE PRESS,

                         Plaintiff,

                 v.                               Civil Action No. 18-0155 (TNM)

  UNITED STATES CUSTOMS AND
  BORDER PROTECTION, et al.,

                         Defendants.



                       NOTICE OF SUBSTITUTION OF COUNSEL

       The Clerk of the Court will please enter the appearance of Assistant United States Attorney

Kathleene Molen as counsel of record for Defendants in the above-captioned case and remove

Assistant United States Attorney Katherine B. Palmer-Ball as counsel for Defendants.


Dated: August 21, 2020                              Respectfully submitted,

                                                      /s/ Kathleene Molen
                                                    KATHLEENE MOLEN
                                                    VA BAR #68460
                                                    Assistant United States Attorney
                                                    555 4th Street, N.W.
                                                    Washington, D.C. 20530
                                                    (202) 803-1572
                                                    Kathleene.Molen@usdoj.gov
